Opinion ok the Court by
Judd, C.J.,
Delivered Orally,
The 79th Section of the Judiciary Act reads that the Circuit Judges at chambers shall be deemed to have succeeded to all the unfinished business of the said Supreme Court and the Justices at chambers; then there is another clause that ■excepts causes which have been wholly or partially heard at the time the Act goes into effect. Those must be decided by the Judge or the Court that has partially heard or entirely heard the causes.
It is difficult to make a sweeping rule that will cover every case. It seems to us that the Kealiiahonui case is a ease that should appropriately go to the Circuit Judge for this reason : There has been a demurrer and there has been a final decision upon that demurrer. It is then a piece of unfinished business, a pending suit that goes by the statute to a Circuit Judge.
This being in probate, as I understand if, it has not been wholly or partially heard by an}"- Justice of the Supreme Court in Probate; that is the question, now before this Court.
We do not see the necessity of a formal order sending it to a Circuit Judge ; it goes there by operation of law.